Citation Nr: 1401760	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia. 

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 10 percent for his service-connected hypertension. 

The Veteran's claims folder includes a June 2013 VA examination report for hypertension.  To date, the RO has not issued the Veteran a supplemental statement of the case (SSOC) considering the June 2013 VA examination.  When evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  The Board finds that the June 2013 VA examination is relevant to the Veteran's increased rating claim for hypertension.  Thus, the appeal must be remanded for the RO to consider the additional evidence, in the first instance, and to issue a SSOC reflecting such consideration.

Since the claims file is being returned, it should be updated to include VA treatment records compiled since October 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for hypertension.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) that considers all evidence that has been added to the record since the November 2012 SSOC, to include the June 2013 VA examination report and any additional treatment records.  The Veteran should be given the opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


